IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                            December 7, 2007
                               No. 07-60105
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk




IHSAN HAMAD SULEMAN AL MOMANI,
also known as Ihsan Hamad Momani,

                                         Petitioner,

v.

MICHAEL B. MUKASEY,
U.S. Attorney General,

                                         Respondent.




                     Petition for Review of an Order of
                     the Board of Immigration Appeals
                              No. A79 711 675




Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60105

      Ihsan Al Momani, a native and citizen of Jordan, petitions for review of the
dismissal by the Board of Immigration Appeals (“BIA”) of his appeal of the order
of the immigration judge (“IJ”) denying his application for asylum, withholding
of removal, and relief under the Convention Against Torture (“CAT”). The IJ
granted Al Momani’s request for voluntary departure, and the BIA ordered him
to depart voluntarily from the United States within forty-seven days from the
BIA’s January 17, 2007, order. Al Momani apparently failed to depart as or-
dered, and his current deportation status is listed as a “fugitive.”
      “[T]he fugitive disentitlement doctrine limits a criminal defendant’s access
to the judicial system whose authority he evades.” Bagwell v. Dretke, 376 F.3d
408, 410 (5th Cir. 2004). We recently have extended the fugitive disentitlement
doctrine to the immigration context where the petitioners were fugitive aliens
who evaded custody and failed to comply with a removal order. Giri v. Keisler,
___ F.3d ___, No. 06-60569, 2007 WL 3276110, at *2-*3 (5th Cir. Nov. 7, 2007)
(per curiam). Because Al Momani has failed to depart from the United States
as ordered and became a fugitive after filing his petition for review with this
court, the fugitive disentitlement doctrine bars further review of the BIA’s deci-
sion. See id.
      Accordingly, the petition for review is DISMISSED.




                                        2